Citation Nr: 0842307	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-18 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to June 
1977.  He was awarded the National Defense Service Medal for 
service in the armed forces during The Vietnam War, however, 
did not engage the enemy in combat during service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Board notes that the veteran's representative, North 
Carolina Division of Veterans Affairs, has withdrawn its 
representation by its September 2008 withdrawal notice.  To 
date, the veteran has not obtained other representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A May 2005 post-service private psychiatric evaluation by Dr. 
Edwin W. Hoefer indicates a multi-axis diagnosis of chronic 
PTSD and chronic major depression. At the private evaluation, 
the veteran also was assessed a Global Assessment of 
Functioning scale score of 30.  The veteran reported in-
service stressors that included an in-service incident in 
which the veteran witnessed individuals who had been shot and 
stabbed, general stress from his in-service duties as a 
military policeman in which he was required to control a bus 
full of "drunk, disorderly, and threatening marines" while 
armed only with a nightstick and a can of mace, and an 
incident during service in which his home was broken into and 
his spouse was raped.  Dr. Hoefer opined that "because of 
[the veteran's] service connected PTSD, [he] is unable to 
sustain social relationships and also unable to sustain work 
relationships."  He further concluded that he considered the 
veteran to be permanently and totally disabled and 
unemployable.  Subsequent records from Dr. Hoefer from May 
2005 to April 2006 continue to indicate various reported 
symptoms of PTSD and GAF scores of 40 in June 2005, 40 in 
September 2005, 50 in January 2006, and 65 in April 2006.

Under the circumstances, a VA examination should be performed 
to address the issue of the nature and etiology of the 
veteran's claimed PTSD.  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).




Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the claimed PTSD.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
PTSD.  The examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed PTSD or other psychiatric 
disorder is etiologically related to the 
veteran's reported in-service stressors.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




